Case 1:19-cv-02793-TSC Document 12-3 Filed 02/11/20 Page 1 of 5
    Case 1:19-cv-02793-TSC Document 12-3 Filed 02/11/20 Page 2 of 5




Transcript of Thomas J. Fitton
                           Date: June 6, 2019
                         Case: Klayman -v- Fitton




 Planet Depos
 Phone: 888.433.3767
 Email:: transcripts@planetdepos.com
 www.planetdepos.com



     WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
                 Case 1:19-cv-02793-TSC Document 12-3 Filed 02/11/20 Page 3 of 5

                                                             Transcript of Thomas J. Fitton                                        1 (1 to 4)

                                                              Conducted on June 6, 2019
                                                                      1                                                                         3
1              IN THE UNITED STATES DISTRICT COURT                          1                   A P P E A R A N C E S
2             FOR THE SOUTHERN DISTRICT OF FLORIDA                          2
3                                                                           3    ON BEHALF OF THE PLAINTIFF PRO SE:
4    LARRY KLAYMAN,                  *                                      4       LARRY KLAYMAN, ESQUIRE
5              Plaintiff,            *                                      5       Klayman Law Group, P.A.
6       vs.                          *   Civil Action                       6       Suite 345
7    THOMAS FITTON,                  *   No. 1:19-cv-20544                  7       2020 Pennsylvania Avenue, Northwest
8              Defendant.            *                                      8       Washington, D.C.     20006
9                                                                           9       (310) 595-8088
10                                                                          10
11                                                                          11
12       Videotaped Deposition of THOMAS J. FITTON                          12
13                       Washington, D.C.                                   13   ON BEHALF OF THE DEFENDANT:
14                    Thursday, June 6, 2019                                14      RICHARD W. DRISCOLL, ESQUIRE
15                           3:06 p.m.                                      15      Driscoll & Seltzer
16                                                                          16      Suite 610
17                                                                          17      300 North Washington Street
18                                                                          18      Alexandria, Virginia     22314
19   Job No.: 247643                                                        19      (703) 822-5001
20   Pages 1 - 92                                                           20
21   Reported by:     Vicki L. Forman                                       21
22                                                                          22
23                                                                          23
24                                                                          24
25                                                                          25



                                                                      2                                                                         4
1              Videotaped Deposition of THOMAS J. FITTON,                   1    ON BEHALF OF THE DEFENDANT:
2    held at the offices of:                                                2       KATIE M. MERWIN, ESQUIRE
3                                                                           3       Cole, Scott & Kissane, P.A.
4       Planet Depos                                                        4       Suite 120
5       Suite 950                                                           5       222 Lakeview Avenue
6       1100 Connecticut Avenue, Northwest                                  6       West Palm Beach, Florida     33401
7       Washington, D.C.     20036                                          7       (561) 383-9206
8       (888) 433-3767                                                      8       (Present via Telephone.)
9                                                                           9
10                                                                          10
11                                                                          11
12             Pursuant to agreement, before Vicki L.                       12   ALSO PRESENT:     Joannis Arsenis, Videographer
13   Forman, Court Reporter and Notary Public in and                        13
14   for the District of Columbia.                                          14
15                                                                          15
16                                                                          16
17                                                                          17
18                                                                          18
19                                                                          19
20                                                                          20
21                                                                          21
22                                                                          22
23                                                                          23
24                                                                          24
25                                                                          25




                                                            PLANET DEPOS
                                               888.433.3767 | WWW.PLANETDEPOS.COM
            Case 1:19-cv-02793-TSC Document 12-3 Filed 02/11/20 Page 4 of 5

                                            Transcript of Thomas J. Fitton                                 11 (41 to 44)

                                             Conducted on June 6, 2019
                                                        41                                                           43
1      MR. KLAYMAN: Certify it.                              1 have been disclosed to me.
2    Q  So as President of Judicial Watch you                2     Q But you don't know for sure that
3 would have known for sure that this Complaint had          3 Mr. Peterson didn't have contact with Roger Stone?
4 been filed, correct?                                       4      MR. DRISCOLL: Objection to form.
5      MR. DRISCOLL: Objection to form.                      5     A I'm confident there was no such contact.
6    A Well, the press release indicates it was              6     Q You have told Mr. Peterson in the past,
7 filed and I recall we sued about the raid, yes.            7 have you not, that I was ousted from Judicial
8    Q And you gave interviews about suing in the            8 Watch because of a sexual harassment complaint?
9 raid, correct, in the media?                               9      MR. DRISCOLL: Objection to form.
10 A I don't remember.                                       10 Mr. Peterson is an in-house counsel and I'm going
11 Q Turn to the last page, page five.                       11 to direct the witness not to answer. That's an
12     The Complaint is signed by James F                    12 attorney-client privilege.
13 Peterson, correct?                                        13     MR. KLAYMAN: Certify it.
14 A His name is on the last page of the                     14    Q  So you don't know whether or not
15 Complaint as a signatory.                                 15 Mr. Peterson repeating what you had told him then
16 Q He is an attorney at Judicial Watch,                    16 republished that to Roger Stone?
17 correct?                                                  17     MR. DRISCOLL: The communications between
18 A Yes.                                                    18 an in-house counsel and the President of the
19 Q Now, Mr. Peterson had contact with Roger                19 corporation relating to legal advice and
20 Stone over the issue of the raid on his house, did        20 assistance are privileged. He can't answer the
21 he not?                                                   21 question about the contents of the communication
22 A Not that I'm aware of.                                  22 or derivative questions that would disclose the
23     MR. DRISCOLL: Objection to form.                      23 content of the communication.
24 Q You're saying you don't know one way or                 24     MR. KLAYMAN: That's the crux of the
25 the other?                                                25 lawsuit. That does not apply in this context.
                                                        42                                                           44
1     A I don't believe he has. I said I would               1       MR. DRISCOLL: That doesn't waive the
2 know if he had.                                            2 privilege.
3     Q How would you know if you couldn't even              3     Q Are you saying that you never told anyone
4 identify the Complaint?                                    4 at Judicial Watch that I was ousted because of a
5     A Another abusive harassing question.                  5 sexual harassment complaint?
6       MR. DRISCOLL: It's a foundation question.            6       MR. DRISCOLL: Anyone other than the
7 You can go ahead and answer it.                            7 attorneys?
8       How would you know if he had contacted               8       MR. KLAYMAN: Anyone.
9 Roger Stone?                                               9       MR. DRISCOLL: No, I can't allow him to
10      MR. KLAYMAN: Or if Roger Stone contacted             10 answer that question.
11 him.                                                      11 Q Are you saying that you never told anyone
12 A Is it privileged?                                       12 that I was -- regardless -- let's take attorneys
13      MR. DRISCOLL: That's an interesting                  13 out of it.
14 question. The fact of the communication would not         14      Have you ever -- you have told other
15 be. The contents of it would be.                          15 people in addition to -- strike that.
16 A How I would know is my question of whether              16      You have told other people excluding
17 it's privileged or not.                                   17 attorneys that I was ousted from Judicial Watch
18      MR. DRISCOLL: No, I'm going to allow you             18 because of a sexual harassment complaint?
19 to answer that one.                                       19 A You have to ask the question again.
20 A How I would know about what my attorneys                20      MR. KLAYMAN: Read it back, please.
21 are doing or Judicial Watch's attorneys are doing?        21 A Please.
22      MR. DRISCOLL: Yeah, and you're not                   22      MR. KLAYMAN: Let me rephrase it.
23 disclosing a communication. You're just                   23    Q  I'm taking attorneys out of this question.
24 describing a process.                                     24 I'm saying you have told others who aren't
25 A Typically that type of communication would              25 attorneys over the course of the last 16 years
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
            Case 1:19-cv-02793-TSC Document 12-3 Filed 02/11/20 Page 5 of 5

                                           Transcript of Thomas J. Fitton                                 12 (45 to 48)

                                            Conducted on June 6, 2019
                                                        45                                                           47
1 since I left Judicial Watch that I was ousted              1 Judicial Watch was motivated by an employee's
2 because of a sexual harassment complaint?                  2 sexual harassment complaint," do you see that?
3     A No, because that's not true. You weren't             3     A Yeah.
4 ousted as a result of a sexual harassment                  4     Q Again, that statement does not say that
5 complaint.                                                 5 you never spoke with Roger Stone, just that you've
6     Q After I sued you in this particular case             6 never published that particular issue, correct?
7 has anyone -- have you or anyone at Judicial Watch         7     A It says what it says.
8 or your counsel tried to contact Roger Stone?              8     Q And then it states "Any statement by Roger
9      MR. DRISCOLL: Objection to form. The                  9 Stone regarding Klayman was made without my
10 question invades the attorney-client privilege and        10 knowledge or information and therefore I did not
11 the attorney work product. I direct the witness           11 intend and could not intend to harm Klayman or his
12 not to answer.                                            12 reputation," do you see that?
13     MR. KLAYMAN: Certify it.                              13 A Yes.
14     Madam court reporter, have a page in the              14 Q Now, you're not saying in that statement
15 front where you have all the certified questions          15 that you didn't communicate with Roger Stone.
16 and where you can find them to make it easy for           16 You're saying that you didn't know that he was
17 the Magistrate Judge. Thank you.                          17 going to republish anything about me, correct?
18 Q Now, I turn your attention back to your                 18      MR. DRISCOLL: Objection to form. The
19 affidavit which is --                                     19 document speaks for itself.
20 A Exhibit 3.                                              20 A The document speaks for itself.
21 Q Exhibit 3. Turn your attention to                       21 Q If you don't want to explain it that's
22 paragraph seven where it says "I have no                  22 fine.
23 recollection of ever having any communication with        23 A You're mischaracterizing it.
24 Roger Stone," do you see that?                            24 Q I do agree. It speaks for itself and
25 A Uh-huh.                                                 25 there's a lot of loopholes in it.
                                                        46                                                           48
1    Q Now, it doesn't say you didn't have a                 1      MR. DRISCOLL: Why don't you just ask him
2 communication with Roger Stone. It just says that          2 the question. Did he ever --
3 you have no recollection of having one, correct?           3      MR. KLAYMAN: I will ask the questions
4    A That's correct.                                       4 that I want to ask, Mr. --
5    Q Do you remember during the Clinton years              5      MR. DRISCOLL: All right.
6  that witnesses would always come in and say we            6     Q I want to turn to paragraph eight.
7 have no specific recollection and we would contest         7      Do you see the statements in the last
8 that?                                                      8 sentence of paragraph eight where it says "To
9       MR. DRISCOLL: Just ask your question,                9 support his claim Judicial Watch submitted
10 Larry.                                                    10 evidence demonstrating that Klayman was forced to
11 Q So you can't say categorically that you                 11 resign due to inappropriate conduct" and you list
12 haven't had communications with Roger Stone?              12 three examples of your alleged inappropriate
13 You're just saying you don't have a recollection          13 conduct, do you see that?
14 of ever having it, correct?                               14 A Yeah.
15 A I think the statement speaks for itself.                15 Q Now, you have in the last 16 years told
16 Q You could have said I have never                        16 many people, and I'm excluding any attorneys,
17 communicated with Roger Stone, correct, if that's         17 exactly what is written in this affidavit and
18 what you were trying to say, that you never had           18 which you swore to under oath?
19 any contact?                                              19     MR. DRISCOLL: I'm going to object to the
20 A The statement speaks for itself.                        20 question and direct the witness not to answer that
21 Q Then you state in the next sentence "I                  21 question to the extent it's related to the other
22 have never published, uttered or implied to Roger         22 lawsuit that is currently pending in the U.S.
23 Stone that Klayman was the subject of a sexual            23 District Court for the District of Columbia, Case
24 harassment complaint during his employment by             24 Number 06-cv-670.
25 Judicial Watch or that his resignation from               25     MR. KLAYMAN: That's not a basis to tell
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
